Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 6/14/2017. It is noted, however, that applicant has not filed a certified copy of the JP 2017-116954 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/12/2019 and 5/7/2019 were considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claim 1 describes the abstract idea of providing treatment, receiving and storing information, searching and extracting histories, and excluding data. Specifically, claim 1 recites:
receive information on the blood purification treatment to and from the blood purification apparatus, 
stores the information on the blood purification treatment as a history for each treatment session in a time course with progress of the treatment; and 
searches for and extracts any history satisfying a predetermined condition from among the histories stored in the storage unit; 
excludes any of the histories stored in the storage unit from an object of search performed by the extracting unit; and”
	The steps of giving, storing, receiving, searching, extracting, and excluding describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to provide treatment, receive and store information, search and extract histories, and exclude data. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
claim 1 recites:  
“a blood purification apparatus that gives blood purification treatment to a patient
a managing apparatus that communicates with the blood purification apparatus in such a manner as to transmit and
the managing apparatus including a storage unit that 
a display unit provided to the blood purification apparatus or to the managing apparatus and that displays the information on the blood purification treatment, 
wherein the blood purification system includes an extracting unit that
an excluding unit that
a display control unit that controls various pieces of information based on the history extracted by the extracting unit to be displayed on the display unit.”
The limitations relating to displaying and transmitting, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, the above-mentioned limitations recites outputting resulting data. The management apparatus, storage unit, extracting unit, excluding unit, and display control are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Fig. 9, Spec P 32-33, 49-50, 67-71] such that they amount to no more than mere instructions to apply the exception using generic computer components. The “blood purification apparatus that gives blood purification treatment to a patient” serves to generally link the abstract idea to a particular technological environment. Generally linking cannot provide a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
well-understood, routine, and conventional functions when claimed as insignificant extra-solution activity. See MPEP
2106.05(d)(II).  Additionally, the management apparatus, storage unit, extracting unit, excluding unit, and display control are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept. The “blood purification apparatus that gives blood purification treatment to a patient” has been reevaluated under the Significantly More analysis and has been determined to be well-understood, routine, and conventional in the field as indicated by Applicant’s disclosure (see Specification Para. 0002). Well-understood, routine, and conventional elements cannot provide significantly more.
	Claims 5-16 further describe the abstract idea of their respective parent claims, while also reciting new additional elements. Specifically, the claims recite displaying. Displaying simply introduces insignificant extra-solution activity to the claim language and has been recognized by the courts as well-understood, routine, and conventional functions when claimed as insignificant extra-solution activity. See MPEP 2106.05(d)(II). Thus, these limitation do not integrate the abstract idea into practical application, nor do they amount to significantly more than the abstract idea. 
Dependent claims 2-4 do not add “significantly more” to the eligibility of their respective independent claims and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add  as well.  	
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Accordingly, claims 1-16 are directed to an abstract idea without significantly more. Therefore claims 1-16 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a display unit provided to the blood purification apparatus or to the managing apparatus that displays…” It is unclear to the Examiner how a display unit is provided to an apparatus. For the purpose of Examination, and based on Applicant Spec P 42 and 58, Examiner interprets the limitation to read as “the blood purification apparatus or the managing apparatus further comprising a display unit ”
Claims 2-16 are also rejected under 35 U.S.C. 112(b) because they incorporate the deficiencies of parent claim 1 without solving the problem addressed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (U.S. Patent Application Publication No. 20130303961) in view of Oliver (U.S. Patent Application Publication No. 20100198618).
Regarding claim 1, Wolff teaches a blood purification system comprising: 
a blood purification apparatus that gives blood purification treatment to a patient [P 61] (Wolff teaches a blood treatment unit for purification and treatment of blood); 
a managing apparatus that communicates with the blood purification apparatus in such a manner as to transmit and receive information on the blood purification treatment to and from the blood purification apparatus [P 108, 114, 219-226] (Wolff teaches a central processing unit, which is interpreted as a managing apparatus, which communicates with the blood treatment unit),
the managing apparatus including a storage unit that stores the information on the blood purification treatment as a history for each treatment session in a time course with progress of the treatment [P 219-226, 230-234] (Wolff teaches a storage unit, which is interpreted as a storage device, for storing pressure data related to blood treatment which contributes to a patient history as discussed in P 232); and 
a display unit provided to the blood purification apparatus or to the managing apparatus and that displays the information on the blood purification treatment [P 233, 245] (Wolff teaches a display for outputting results of blood treatment analysis), 
wherein the blood purification system includes an extracting unit that searches for and extracts any history satisfying a predetermined condition from among the histories stored in the storage unit [P 219-226, 231-232] (Wolff teaches a search algorithm, which is interpreted as the extracting device, for searching and obtaining historical patient data); 
a display control unit that controls various pieces of information based on the history extracted by the extracting unit to be displayed on the display unit [P 111, 114, 245] (Wolff teaches displaying targets determined from the patient historical data, which is interpreted as pieces of information based on the history extracted by the extracting unit).  
Wolff may not explicitly teach:
an excluding unit that excludes any of the histories stored in the storage unit from an object of search performed by the extracting unit; and 
However, Oliver teaches:
an excluding unit that excludes any of the histories stored in the storage unit from an object of search performed by the extracting unit [P 60-63, Fig. 9] (Oliver teaches exclusion criteria specifying patient information that the user does not want to be obtained); and 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Dialysis information management system as taught by Oliver with the Blood ultrafiltration substitution target method and device taught by Wolff with the motivation of reducing possible error and subjectivity in blood treatment data analysis [Oliver, P 55].
Regarding claim 2, Wolff and Oliver teach the blood purification system according to Claim 1, wherein the excluding unit is configured such that any item to be excluded from the object of search is specified [P 60-63, Fig. 9] (Oliver teaches a user interface for inputting exclusion criteria specifying patient information that the user does not want to be obtained).  
Obviousness for combining the teachings of Wolff and Oliver is discussed above for claim 1 and is incorporated herein.
Regarding claim 3, Wolff and Oliver teach the blood purification system according to Claim 2, wherein the excluding unit is configured such that the item to be excluded from the object of search is specified in units of one history [P 60-63, Fig. 9] (Oliver teaches a user interface for inputting exclusion .  
Obviousness for combining the teachings of Wolff and Oliver is discussed above for claim 1 and is incorporated herein.
Regarding claim 4, Wolff and Oliver teach the blood purification system according to Claim 2, wherein the excluding unit is configured such that the item to be excluded from the object of search is specified in units of one piece of data included in each of the histories [P 60-63, Fig. 9] (Oliver teaches a user interface for inputting exclusion criteria specifying patient information that the user does not want to be obtained, and that the exclusion criteria excludes all patient records comprising a certain criteria, which is interpreted as a unit of one piece of data included in each of the histories).  
Obviousness for combining the teachings of Wolff and Oliver is discussed above for claim 1 and is incorporated herein.
Regarding claim 6, Wolff and Oliver teach the blood purification system according to Claim 1, 
wherein the histories each include a particular parameter related to the treatment and that changes with time during the blood purification treatment [P 157-158, 219-226, 232] (Wolff teaches utilizing patient history information, including measurements detected from previous dialysis sessions, such pressure or protein concentrations, which are interpreted as parameters related to treatment), and 
wherein the extracting unit is capable of searching the histories stored in the storage unit and extracting, as an approximate history, a history including the particular parameter approximate to the particular parameter observed at a current time in a current session of blood purification treatment or a history including the particular parameter exhibiting a transition approximate to a transition of the particular parameter observed until the current time in the current session of blood purification treatment [P 219-226, 231-232] (Wolff teaches a search algorithm, which is interpreted as the extracting device, for searching and obtaining historical patient data; Wolff also teaches accessing this stored ; 
except the history excluded by the excluding unit [P 60-63, Fig. 9] (Oliver teaches exclusion criteria specifying patient information that the user does not want to be obtained)
the blood purification system includes an estimating unit that estimates a transition of the particular parameter to be observed after the current time in the current session of blood purification treatment from the approximate history extracted by the extracting unit [P 109, 206] (Wolff teaches estimating target measurements for the current dialysis session using the stored historical measurements; because the estimated target is a different value than the current measurement, this estimate is interpreted as a transition); and 
the display control unit controls the transition of the particular parameter estimated by the estimating unit and the transition of the particular parameter observed during the current session of blood purification treatment to be displayed simultaneously on the display unit [P 111, 114, 245] (Wolff teaches displaying the current pressure measurements as well as the determined target).  
Obviousness for combining the teachings of Wolff and Oliver is discussed above for claim 1 and is incorporated herein.
Regarding claim 11, the claim is analogous to claim 6, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6. 
Regarding claim 12, the claim is analogous to claim 6, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6. 
Regarding claim 13, the claim is analogous to claim 6, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6. 

Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (U.S. Patent Application Publication No. 20130303961) in view of Oliver (U.S. Patent Application Publication No. 20100198618) as applied to claim 1 above, and further in view of Higgins (U.S. Patent Application Publication No. 20170281033).
Regarding claim 5, Wolff and Oliver teach the blood purification system according to Claim 1, 
wherein the extracting unit is capable of extracting the particular incident by searching the histories stored in the storage unit except the history excluded by the excluding unit [P 60-63, Fig. 9] (Oliver teaches exclusion criteria specifying patient information that the user does not want to be obtained, obtaining only data that does not include the exclusion criteria); 
Obviousness for combining the teachings of Wolff and Oliver is discussed above for claim 1 and is incorporated herein.
Wolff and Oliver may not explicitly teach:
wherein the histories each include a particular incident having occurred unsteadily in the blood purification treatment, and 
the blood purification system includes a calculating unit that calculates a time when the particular incident extracted by the extracting unit occurs a predetermined or more number of times as a frequent- occurrence time slot; and 
the display control unit controls the frequent-occurrence time slot calculated by the calculating unit to be displayed on the display unit during a current session of blood purification treatment.  
However, Higgins teaches:
wherein the histories each include a particular incident having occurred unsteadily in the blood purification treatment [P 5] (Higgins teaches determining abnormal events, which are interpreted as unsteady incidents, from medical data, which is interpreted as corresponding to the treatment information taught above), and 
the blood purification system includes a calculating unit that calculates a time when the particular incident extracted by the extracting unit occurs a predetermined or more number of times as a frequent- occurrence time slot [P 119-124] (Higgins teaches a processor executing software, which is interpreted as a calculating unit, for determining time periods in which a threshold number of events has occurred and classifying said time periods as episodes); and 
the display control unit controls the frequent-occurrence time slot calculated by the calculating unit to be displayed on the display unit during a current session of blood purification treatment [P 150-151] (Higgins teaches displaying the determined episodes).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Atrial arrhythmia episode detection in a cardiac medical device as taught by Higgins with the system taught by Wolff and Oliver with the motivation of identifying and displaying time periods of abnormal data thereby aiding users in identifying and understanding system deficiencies or patient adverse events.
Regarding claim 8, the claim is analogous to claim 5, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5. 
Regarding claim 9, the claim is analogous to claim 5, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.
Regarding claim 10, the claim is analogous to claim 5, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Claims 7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (U.S. Patent Application Publication No. 20130303961) in view Oliver (U.S. Patent Application Publication No. 20100198618)  as applied to claim 1 above, and further in view of Schurenberg (U.S. Patent Application Publication No. 20050004895).
Regarding claim 7, Wolff and Oliver teach the blood purification system according to Claim 1, 
wherein the histories each include a {YB:00928970.DOC }-35-Atty. Doc. No. NIKK-153-A (NTFK0302) particular incident having occurred unsteadily in the blood purification treatment or a particular parameter related to the treatment and that changes with time during the blood purification treatment [P 157-158, 219-226, 232] (Wolff teaches utilizing patient history information, including measurements detected from previous dialysis sessions, such pressure or protein concentrations, which are interpreted as parameters related to treatment), and 
wherein the extracting unit is capable of searching the histories stored in the storage unit and extracting, as reference histories, a plurality of histories each including the particular incident having occurred during a current session of blood purification treatment or a plurality of histories each including the particular parameter approximate to the particular parameter observed during the current session of blood purification treatment [P 219-226, 231-232] (Wolff teaches a search algorithm, which is interpreted as the extracting device, for searching and obtaining historical patient data; Wolff also teaches accessing this stored historical data and utilizing the data as reference data based on currently detected measurement values); 
except the history excluded by the excluding unit [P 60-63, Fig. 9] (Oliver teaches exclusion criteria specifying patient information that the user does not want to be obtained)
Obviousness for combining the teachings of Wolff and Oliver is discussed above for claim 1 and is incorporated herein.
Wolff and Oliver may not explicitly teach:
the blood purification system includes a list-creating unit that creates a list of the plurality of reference histories extracted by the extracting unit; and 
the display control unit controls the list created by the list-creating unit to be displayed on the display unit.  
However, Schurenberg teaches:
the blood purification system includes a list-creating unit that creates a list of the plurality of reference histories extracted by the extracting unit [P 116-118] (Schurenberg teaches generating and displaying a list of patient records, which are interpreted as reference histories, based on search criteria); and 
the display control unit controls the list created by the list-creating unit to be displayed on the display unit [P 116-118] (Schurenberg teaches generating and displaying a list of patient records, which are interpreted as reference histories, based on search criteria).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and methods for implementing a global master patient index as taught by Schurenberg with the system taught by Wolff and Oliver with the motivation of displaying relevant patient records thereby improving health data navigation.
Regarding claim 14, the claim is analogous to claim 7, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7. 
Regarding claim 15, the claim is analogous to claim 7, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.
Regarding claim 16, the claim is analogous to claim 7, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Murakami (U.S. Patent Application Publication No. 20160175508) a blood purification apparatus for monitoring blood purification treatment and corresponding changes. 
Hertz (U.S. Patent Application Publication No. 20130274644) teaches a controller for controlling settings related to blood dialysis treatment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244. The examiner can normally be reached Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/R.F.D./Examiner, Art Unit 3626                

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626